             Case 2:21-cv-00524-CB Document 14 Filed 06/08/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 WANO CHIROPRACTIC WEIGHT LOSS )                   CIVIL DIVISION
 AND NUTRITION CENTERS, INC.,  )
                               )                   No. 2:21-cv-00524
           Plaintiff           )
    v.                         )
                               )
 STATE FARM FIRE AND CASUALTY  )
 COMPANY,                      )
                               )
            Defendant


                             STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Wano Chiropractic

Weight Loss and Nutrition Centers, Inc. (“Wano Chiropractic”) and Defendant State Farm Fire

and Casualty Company (“State Farm”) hereby stipulate to the dismissal of this matter, without

prejudice.



 /s/George Kontos                               /s/Daniel J. Twilla
 George Kontos, Esquire                         Daniel J. Twilla, Esquire
 Katie Killion, Esquire                         Burns White LLC
 Kontos, Mengine, Killion, and Hassen           48 26th Street
 603 Stanwix Street                             Pittsburgh, PA 15222
 Two Gateway Center, Suite 1228                 Counsel for Defendant
 Pittsburgh, PA 15222
 Counsel for Plaintiff
           Case 2:21-cv-00524-CB Document 14 Filed 06/08/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE


       The undersigned does hereby certify that on the 8th day of June 2021, the within

STIPULATION was filed electronically. Notice of this filing will be sent to all Parties by operation

of the Court’s electronic filing system. Parties may access this filing through the Court’s system.




                                                       /s/Daniel J. Twilla
